Per curiam.

By the general rules of law, the plaintiff is bound to declare within twelve months ; and a declaration on the writ af. terwards, is the same as if there was no writ. In England, the plaintiff must declare within two terms, or give a term’s notice. 3 Bl. Com. 290 Our act requires the declaration to be filed bofore the second court after the return of the writ. The act is directory, and the plaintiff may he ruled to declare within that time; but if he is not, he may declare afterwards, within a year from the return of the writ, but he must give, a term’s no-*205(ice. The case from Cromp. relates to proceedings after issue joined.
Motion overruled.